DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particularly, at the time the invention was originally filed, the disclosure does not have the support for a latch circuit comprising a first switching device coupled between the first output node and the second output node, the first switching device being configured to be turned on in response to a first state of a clock signal, and to be turned off in response to a second state of the clock signal; and a second switching device coupled between the common node and the second power supply node, the second switching device being configured to be turned on in response to the second state of the clock signal, and to be turned off in response to the first state of the clock signal; wherein the first state of the clock signal corresponds to the clock signal having the set voltage level of the first supply voltage.  Note that the specification discloses in paragraphs [0038]-[0042] that Figure 3 teaches a latch circuit comprising a first switching device (330) and a second switching device (342) connected and operated as in the claim, but does not have the support for “wherein the first state of the clock signal corresponds to the clock signal having the set voltage level of the first supply voltage”.  Appropriated correction is required.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11, 17-20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al. (USP 5,034,636).
For claim 1, Figure 2 of Reis et al. teaches a latch circuit comprising: a first power supply node (VDD) configured to carry a first supply voltage (VDD); a second power supply node (VSS); a first input node (BLJ) configured to receive a first data signal (BLJ) having a first sustained voltage level (L or H) corresponding to a logically high state or a logically low state; a second input node (/BLJ) configured to receive a second data signal (/BLJ) complementary to the first data signal (BLJ), thereby having a second sustained voltage level (H or L) corresponding to the other of the logically high state or the logically low state; a first output node (input of 71 which is the junction connection of transistors 61, 63, and 65); a second output node (input of 70 which is the junction connection of transistors 60, 62, and 64); a first switching device (80) coupled between the first output node (input of 71) and the second output node (input of 70), the first switching device (80) being configured to be turned on in response to a first state of a clock signal (SE = L) and to be turned off in response to a second state of the clock signal (SE = H); a first transistor (64) having a source coupled with a common node (junction connection of transistors 64, 65 and 81), a drain directly coupled with the second output node (input of 70), and a gate directly and exclusively coupled with the first input node (BLJ); a second transistor (65) having a source coupled with the common node (junction connection of transistors 64, 65 and 81), a drain directly coupled with the first output node (input of 71), and a gate directly and exclusively coupled with the second input node (/BLJ); a third transistor (61) having a source directly coupled with the first power supply node (VDD), a drain coupled with the first output node (input of 71), and a gate coupled with the second output node (input of 70, by way of switch 62); a fourth transistor (60) having a source directly coupled with the first power supply node (VDD), a drain coupled with the second output node (input of 70), and a gate coupled with the first output node (input of 71, by way of switch 63); and a second switching device (81) coupled between the common node (junction connection of transistors 64, 65 and 81) and the second power supply node (VSS), the second switching device (81) being configured to be turned on in response to the second state of the clock signal (SE = H) and to be turned off in response to the first state of the clock signal (SE = L); wherein each of the first and second data signals (BLJ and /BLJ) is configured to vary between the first and second sustained voltage levels (L and H), each of the first and second sustained voltage levels (L and H) being one of a total of two sustained voltage levels (L and H) of each of the first and second data signals (BLJ and /BLJ); the common node (junction connection of transistors 64, 65 and 81) is coupled exclusively to the first transistor (64), the second transistor (65), and the second switching device (81); each of the source of the third transistor (60) and the source of the fourth transistor (61) is thereby configured to receive the first supply voltage (VDD) independent of the clock signal (SE); the first output node (input of 71) is thereby configured to be selectively coupled with the first power supply node (VDD) solely through the third transistor (61) and selectively coupled with the second power supply node (VSS) solely through a first conductive path (path through transistors 65 and 81 to ground VSS) comprising the second transistor (65) and the second switching device (81), and the second output node (input of 70) is thereby configured to be selectively coupled with the first power supply node (VDD) solely through the fourth transistor (60) and selectively coupled with the second power supply node (VSS) solely through a second conductive path (path through transistors 64 and 81 to ground VSS) comprising the first transistor (64) and the second switching device (81).
  For claim 2, it is seen in the operation of the latch in Figure 2 of Reis et al. that the second power supply node (VSS) is configured to carry a second supply voltage (ground voltage VSS), and the latch circuit is configured to cause a first voltage difference (voltage difference between the first and second outputs (input of 71 and input of 70 ) while transistor 80 is on) across the first switching device (80) in response to the first state of the clock signal (SE = L), an absolute value of the first voltage difference being less than a difference between the first supply voltage (VDD) and the second supply voltage (ground voltage VSS) (this is because, in operation of the latch, the first voltage difference is when the first switching device 80 is on, so the voltage of the first output (input of 71) and the voltage of the second output (input of 70) would approximately be the same, so the first voltage difference is close to 0V; while absolute difference between VDD and ground VDD is VDD).
For claim 3, it is seen in the operation of the latch in Figure 2 of Reis et al. that wherein the latch circuit is configured to further cause the first voltage difference (voltage difference between the first and second outputs (inputs of 71 and 70)) based on the first voltage level of the first sustained voltage level (L or H) of the first data signal (BLJ) at the first input node (BLJ) and the second sustained voltage level (H or L) of the second data signal (/BLJ) at the second input node (/BLJ).
For claim 4, it is seen in the operation of the latch in Figure 2 of Reis et al. that wherein the latch circuit is configured to cause a second voltage difference (voltage difference between the first and second outputs (inputs of 71 and 70) while transistor 80 is OFF) in response to the second state of the clock signal (SE = H), an absolute value of the second voltage difference being greater than the absolute value of the first voltage difference (this is because, in operation of the latch, the first voltage difference is when the first switching device 80 is on, so the voltage of the first output (input of 71) and the voltage of the second output (input of 70) would approximately be the same, so the first voltage difference is close to 0V; while the second voltage difference is when the first switching device 80 is turned off, so one of the voltages at the first output (input of 71) and the second output (input of 70) is the first power voltage level (voltage supply VDD) and the other is ground VSS 0V, so the second voltage difference is close to the power voltage supply VDD of the latch).
For claim 5, Figure 2 of Reis et al. teaches the first power supply node (VDD) is configured to carry the first supply voltage (VDD) having a predetermined positive voltage (power supply voltage VDD), and the second power supply node (VSS) is configured to carry a reference ground voltage (ground VSS).
For claim 6, Figure 2 of Reis et al. teaches that each of the first transistor (64) and the second transistor (65) is an N-type transistor (NMOS 64 and NMOS 65).
For claim 9, Figure 2 of Reis et al. teaches that the first switching device (80) comprises a transmission gate (for broadest reasonable interpretation, transistor 80 is a transmission gate because when it is turned on by “SE”, signal is transmitted between the first and second outputs, so it is reasonable to consider the first switching device 80 is a transmission gate).
For claim 11, Figure 2 of Reis et al. teaches wherein each of the third transistor (61) and the fourth transistor (60) is a P-type transistor (PMOS 61 and PMOS 60).

For claims 17, Figure 2 of Reis et al. teaches a latch circuit in which the operations of the latch circuit teaches the method comprising:
receiving a first data signal (BLJ) at a first input node (BLJ), the first data signal (BLJ) alternating between a sustained first voltage level (H or L) corresponding to one of a logically high state or a logically low state, and a second sustained voltage level (L or H) corresponding to the other of the logically high state or the logically low state; 
connecting, through a first exclusive connection, the first input node (BLJ) to a gate of a first transistor (64) coupled between a first output node (input of 70) and a common node (junction connection of transistors 64, 65 and 81), the first transistor (64) being directly coupled with the first output node (input of 70);
receiving a second data signal (/BLJ) at a second input node (/BLJ), the second data signal (/BLJ) alternating between the first sustained voltage level (H or L) and the second sustained voltage level (L or H) logically complementary to the first data (BLJ);
connecting, through a second exclusive connection, the second input node (BLJ) to a gate of a second transistor (65) coupled between a second output node (input of 71) and the common node (junction connection of transistors 64, 65 and 81), the second transistor (65) being directly coupled with the second output node (input of 71);
selectively coupling the first output node (input of 70) to a first power supply node (VDD) solely through a third transistor (60) having a source terminal directly coupled with the first power supply node (VDD) and a gate coupled with the second output node (input of 71, by way of transistor 63); Page 7 of 15Docket No. T5057-1125A P20140972US01 
selectively coupling the second output node (input of 71) to the first power supply node (VDD) solely through a fourth transistor (61) having a source terminal directly coupled with the first power supply node (VDD) and a gate coupled with the first output node (input of 70, by way of 62).
turning on a first switching device (80) in response to a first state of a clock signal (SE = L), the first switching device (80) being coupled between the first output node (input of 70) and the second output node (input of 71);
turning off the first switching device (80) in response to a second state of the clock signal (SE = H); and 
turning on a second switching device (81) in response to the second state of the clock signal (SE = H), the second switching device (81) being coupled between the common node (junction of transistors 64, 65 and 81) and a second power supply node (ground VSS); 
wherein 
each of the source of the third transistor (60) and the source of the fourth transistor (61) thereby receives a first supply voltage (VDD) of the first power supply node (VDD) independent of the clock signal (SE),
each of the first and second sustained voltage levels (H and L, or L and H) being one of a total of two sustained voltage levels (H and L) of each of the first and second data signals (BLJ and /BLJ); the common node (junction connection of transistors 64, 65 and 81) is coupled exclusively to the first transistor (64), the second transistor (65), and the second switching device (81); 
the turning on the second switching device (81) causes the first transistor (64) and the second switching device (65) to selectively provide a first sole conductive path (path from input of 70 through transistors 64 and 81 to ground VSS) between the first output node (input of 70) and the second power supply node (ground VSS) and causes the second transistor (65) and the second switching device (81) to selectively provide a second sole conductive path (path from input of 71 through transistors 65 and 81 to ground VSS) between the second output node (input of 71) and the second power supply node (ground VSS), and
 each of the connecting the first input node (BLJ) and the connecting the second input node (/BLJ) is concurrent with both the first state of the clock signal (SE = L) and the second state of the clock signal (SE = H).
For claim 18, the operation of the latch circuit in Figure 2 of Reis et al. teaches that turning off the second switching device 81) in response to the first state of the clock signal (SE = L).
For claim 19, the operation of the latch circuit in Figure 2 of Reis et al. teaches that wherein the selectively providing the first sole conductive path (path from input of 70 through transistors 64 and 81 to ground VSS) comprises the first transistor (64) being turned on in response to the first sustained voltage level (H) of the first data signal (BLJ) at the first input node (BLJ), and the selectively providing the second sole conductive path (path from input of 71 through transistors 65 and 81 to ground VSS) comprises the second transistor (65) being turned on in response to the first voltage level (H) of the second data signal (/BLJ) at the second input node (BLJ).
For claim 20, the operation of the latch circuit in Figure 2 of Reis et al. teaches that the turning on the second switching device (81) comprises coupling the common node (junction connection of transistors 64, 65 and 81) to the second power supply node (ground VSS) carrying a reference ground voltage (ground voltage VSS).
For claim 24, Figure 2 of Reis et al. teaches wherein each of the selectively coupling the first output node (input of 70) to the first power supply node (VDD) and the selectively coupling the second output node (input of 71) to the first power supply node (VDD) is in response to both the first state of the clock signal (SE = L) and the second state of the clock signal (SE = H).
For claim 25, it is seen in the operation of Figure 2 of Reis et al. teaches wherein when the first output node (input of 71) is coupled with the second power supply node (ground VSS) solely through the first conductive path (path from input of 71 through transistors 65 and 81 to ground VSS), the second output node (input of 70) is coupled with the first power supply node (VDD) solely through the fourth transistor (60), and when the second output node (input of 70) is coupled with the second power supply node (ground VSS) solely through the second conductive path (path from input of 70 through transistors 64 and 81 to ground VSS), the first output node (input of 71) is coupled with the first power supply node (VDD) solely through the third transistor (61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 5,034,636) in view of Choe (US 6,373,292).
For claim 26, Figure 2 of Reis et al. teaches a latch circuit which includes all the limitations of this claim except for wherein the first state of the clock signal corresponds to the clock signal having the set voltage level of the first supply voltage. However, Figure 2 of Choe teaches a latch circuit wherein the first switching device (transistor 50 in Figure 2 which is the transistor that connected across OUT and /OUT and has a gate connected to receive /CLK, see Col. 2, lines 53-55, and 67) is an NMOS transistor instead of a PMOS transistor.  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the latch circuit in Figure 2 of Reis et al. so that to specifically use an NMOS (instead of PMOS 80) for the first switch, as taught in Figure 2 of Choe, for the purpose of flexibility in designing the latch circuitry and still achieve the same result.  Note that in this modification, the first switch then has a gate to receive the inverted signal (/SE) of the signal to the gate of the second switch (81) which is similar as taught in Figure 2 of Choe.  Thus, by this modification, then clock to the gate of the first switch (NMOS instead of PMOS as modified) is /SE, so to turn on the first switch (NMOS instead of PMOS as modified) then /SE needs to be High which is the first state of the clock signal “/SE” and that corresponds to the clock signal having the set voltage level of the first supply voltage (VDD).  Thus, this combination/modification teaches all the limitations of claim 26.
Response to Arguments
 Applicant’s arguments filed on 8/8/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842